DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/12/2021, in which, claims 1-15, are pending. Claims 1, 11, 12 and 13 are independent. Claims 2-10 and 14-15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi (USP 8,902,480 B1).

Referring to claim 1, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]) comprising; a document tray ([the document platform 52 is a platform on which the document read by the ADF 50 is placed, the document placed on the document platform 52 (i.e. tray] is picked up by the pickup roller and conveyed to a reading position along the conveyance path 54] see col.3, lines 40-45);
 a detector that detects that a document sheet has been placed on the document tray; ([as shown in FIG. 7, the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire information concerning the thickness of a document from a document sensor for detecting the thickness of the document, the document sensor may be a sensor which directly detects the thickness of a paper, or a sensor measuring a basis weight of papers, or a sensor detecting the light transmission properties] see col.6, lines 60- through col.7, lines1-10); 
a display ([16 of fig 1]) that displays an object for receiving a thickness of the document sheet, ([a set screen concerning the thickness of a document such as a basis weight of a document subject to the reading is displayed on the operation panel 16]), from a user at a predetermined timing on condition that the detector detects that the document sheet has been placed on the document tray, ([the document platform 52 is a platform on which the document read by the ADF 50 is placed]); 

 a reader that reads an image on the document sheet conveyed by the conveyor, ([the ADF 50 of the image reading section 1C is an apparatus which continuously conveys documents, piece by piece, to a reading position so that the documents can be successively scanned] see col.3, lines 20-25]).

Referring to claim 2, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein based on the information that indicates the received thickness of the document sheet, a show-through prevention function for the document sheet is enabled, ([as shown in FIG. 7, the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire 

Referring to claim 3, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein in a case where the received thickness of the document sheet is a first type, the show through prevention function is not enabled for the document sheet, and in a case where the received thickness of the document sheet is a sheet thinner than the first type, the show-through prevention function for the document sheet is enabled, ([as shown in FIG. 7, the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire information concerning the thickness of a document from a document sensor for detecting the thickness of the document]).

Referring to claim 4, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), further comprising a notification unit that provides a notification that the show-through prevention function for the document sheet has been enabled.

Referring to claim 5, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein in a case where the received thickness of the document sheet is the first type, the show-through prevention function for the document sheet is not enabled, and in a case where the set type of the document sheet is a sheet thicker than a second type thicker than the first type, the show-through prevention 

 Referring to claim 6, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein in a case where the received thickness of the document sheet is a first type, the controller causes the conveyer to convey the document sheet at a first conveying speed, and in a case where the received thickness of the document sheet is a sheet thinner than the first type, the controller causes the conveyer to convey the document sheet at a second conveying speed lower than the first conveying speed, ([the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire information concerning the thickness of a document from a document sensor for detecting the thickness of the document]).

Referring to claim 7, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein in a case where the received thickness of the document sheet is a first type, the controller causes the conveyer to convey the document sheet at a first conveying speed, and in a case where the received thickness of the document sheet is a sheet thicker than a second type thicker than the first type, the controller causes the conveyer to convey the document sheet at a third conveying speed lower than the first conveying speed, ([the image forming apparatus 1 may 

Referring to claim 8, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein the conveyer ([the scanner section reads the document conveyed by the ADF 50]) conveys the document sheet through a curved conveying path, ([the platen guide 58 is a curved surface curved with respect to the document glass 60 for the ADF in the cross-section surface (the cross-section surface in the X-Z plane) shown in FIG. 1 and FIG. 2]).

Referring to claim 9, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), further comprising a printer (1 of fig 1) that prints an image read off the document sheet by the reader, ([the scanner section reads the document conveyed by the ADF 50]).

Referring to claim 10, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), further comprising a communicator that sends image data generated based on an image read off the document sheet by the reader, ([the scanner section reads the document conveyed by the ADF 50]).

Referring to claim 11, Taniguchi teaches a control method for an image processing apparatus ([image forming apparatus 1 of fig 1]), including a document tray, 
 a detector that detects that a document sheet has been placed on the document tray; ([as shown in FIG. 7, the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire information concerning the thickness of a document from a document sensor for detecting the thickness of the document, the document sensor may be a sensor which directly detects the thickness of a paper, or a sensor measuring a basis weight of papers, or a sensor detecting the light transmission properties] see col.6, lines 60- through col.7, lines1-10); 
a display ([16 of fig 1]) that displays an object for receiving a thickness of the document sheet, ([a set screen concerning the thickness of a document such as a basis weight of a document subject to the reading is displayed on the operation panel 16]), from a user at a predetermined timing on condition that the detector detects that the document sheet has been placed on the document tray, ([the document platform 52 is a platform on which the document read by the ADF 50 is placed]); 
a controller that controls conveyance of the document sheet by a conveyor based on information that indicates the thickness of the document sheet and that is received by the object from the user; ([processor 2 of fig 1 and 7, which is a controller for controlling various processing in the image forming section 1A, the sheet supplying section 1B and the image reading section 10, etc, realizes various functions and executes processing by executing the program stored in the memory 4 or the auxiliary 
 a reader that reads an image on the document sheet conveyed by the conveyor, ([the ADF 50 of the image reading section 1C is an apparatus which continuously conveys documents, piece by piece, to a reading position so that the documents can be successively scanned] see col.3, lines 20-25]).

Referring to claim 12, Taniguchi teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control ([the processor 2 executing the reading processing program stored in the memory 4 or the auxiliary storage device 6] see col.6, lines 1-5), method for an image processing apparatus ([image forming apparatus 1 of fig 1]), including a document tray, the control method comprising: 
detecting that a document sheet has been placed on the document tray; ([as shown in FIG. 7, the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire information concerning the thickness of a document from a document sensor for detecting the thickness of the document, the document sensor may be a sensor which directly detects the thickness of 
displaying an object for receiving a thickness of the document sheet from a user at a predetermined timing on condition that it is detected that the document sheet has been placed on the document tray; ([a set screen concerning the thickness of a document such as a basis weight of a document subject to the reading is displayed on the operation panel 16]);
controlling conveyance of the document sheet by a conveyor based on information that indicates the thickness of the document sheet and that is received by the object from the user; ([processor 2 of fig 1 and 7, which is a controller for controlling various processing in the image forming section 1A, the sheet supplying section 1B and the image reading section 10, etc, realizes various functions and executes processing by executing the program stored in the memory 4 or the auxiliary storage device 6] see also ([the reading control section 202 sets the reading position to be the position of the black part 58b. In this way, in the embodiment, when blown out highlights is prevented on an image to be copied or to be scanned, and a document having a first thickness, the reading position of which is set to be the position of the gray part 58g, and a document having a second thickness thicker than a first thickness, the reading position of which is set to be the position of the black part 58b, thereby, the reading processing is carried out] col.6, lines 40-60); and 
a reader that reads an image on the document sheet conveyed by the conveyor or the document sheet placed on the document table, wherein the display does not display the object even if the document sheet is placed on the document plate, ([the 

Referring to claim 13, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]) comprising; a document tray ([the document platform 52 is a platform on which the document read by the ADF 50 is placed, the document placed on the document platform 52 (i.e. tray] is picked up by the pickup roller and conveyed to a reading position along the conveyance path 54] see col.3, lines 40-45);
1]) comprising; a document tray ([the document platform 52 is a platform on which the document read by the ADF 50 is placed, the document placed on the document platform 52 (i.e. tray] is picked up by the pickup roller and conveyed to a reading position along the conveyance path 54] see col.3, lines 40-45); 
a document table; ([the document glass 60 for the ADF where the document is in close contact with and passes along the glass surface, the document can be exactly read by the scanner section]);
 a detector that detects that a document sheet has been placed on the document tray; ([as shown in FIG. 7, the image forming apparatus 1 may further comprise a document information acquisition section 204 configured to acquire information concerning the thickness of a document from a document sensor for detecting the thickness of the document, the document sensor may be a sensor which directly detects 
a display ([16 of fig 1]) that displays an object for receiving a thickness of the document sheet, ([a set screen concerning the thickness of a document such as a basis weight of a document subject to the reading is displayed on the operation panel 16]), from a user at a predetermined timing on condition that the detector detects that the document sheet has been placed on the document tray, ([the document platform 52 is a platform on which the document read by the ADF 50 is placed]); 
a controller that controls conveyance of the document sheet by a conveyor based on information that indicates the thickness of the document sheet and that is received by the object from the user; ([processor 2 of fig 1 and 7, which is a controller for controlling various processing in the image forming section 1A, the sheet supplying section 1B and the image reading section 10, to realizes various functions and executes processing by executing the program stored in the memory 4 or the auxiliary storage device 6] see also ([the reading control section 202 sets the reading position to be the position of the black part 58b, when blown out highlights is prevented on an image to be copied or to be scanned, and a document having a first thickness, the reading position of which is set to be the position of the gray part 58g, and a document having a second thickness thicker than a first thickness, the reading position of which is set to be the position of the black part 58b, thereby, the reading processing is carried out] col.6, lines 40-60); and
 	a reader that reads an image on the document sheet conveyed by the conveyor, ([the ADF 50 of the image reading section 1C is an apparatus which continuously 

Referring to claim 14, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein the reader (the scanner section consists of a CCD sensor serving as an image sensor]), reads the document sheet placed on the document table (paten glass 60 of fig 1) without conveying the document sheet by the conveyor ([scanner section reads the document conveyed by the ADF 50]).

Referring to claim 15, Taniguchi teaches an image processing apparatus ([image forming apparatus 1 of fig 1]), wherein the document plate is a document glass, ([the document glass 60, the platen guide 58]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-2 of U.S. Patent No. 11006018. Although the claims at issue are not identical, they are not patentably distinct from each other because the . 
However, claims 1, 11, 12 and 13 of the instant application, read on the patented claims 1, 11 and 12 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between the instant claims and the patented claims are obvious variations of one another. Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified. As a result that has been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented. 
Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the co-pending application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677